NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1

                                                                                        T
                     United States Court of Appeals                                     o

                                     For the Seventh Circuit                            b
                                                                                        e
                                     Chicago, Illinois 60604
                                                                                        c
                                                                                        i
                                    Submitted June 1, 2012∗                             t
                                     Decided June 4, 2012                               e
                                                                                        d
                                                                                        o
                                               Before                                   n
                                                                                        l
                                FRANK H. EASTERBROOK, Chief Judge                       y

                                RICHARD A. POSNER, Circuit Judge                        i
                                                                                        n
                                DIANE P. WOOD, Circuit Judge                         a
                                                                                     c
                                                                                     c
                                                                                     o
No. 12-1292                                                                          r
                                                                 Appeal from the United
                                                                                     d
UNITED STATES OF AMERICA,                                        States District Court for the
                                                                                     a
      Plaintiff-Appellee,                                                            n
                                                                 Northern District of Illinois,
                                                                 Eastern Division. c
                                                                                     e
                v.
                                                                 No. 95 CR 242-12 w
MAURICE FOSTER, also known as MARCUS,                            Robert W. Gettleman, Judge.
                                                                                   i
     Defendant-Appellant.                                                          t
                                                                                   h
                                                                           F
                                                Order                      e
                                                                           d
                                                                           .
       Maurice Foster requested, and received, a reduction in his sentence under recent
changes to the Sentencing Guidelines for crack-cocaine offenses, changes made
                                                                           R
retroactive by the Sentencing Commission. 18 U.S.C. §3582(c)(2).           .
                                                                      A
    The reduction, to 292 months’ imprisonment, is the maximum allowed by the
Commission’s amendments. Foster contends that he should have received p even
                                                                      an
                                                                      p
                                                                      .

∗                                                                                      P
  This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
                                                                                       .
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
                                                                                        3
                                                                                        2
                                                                                        .
                                                                                        1
                                                                                        N
                                                                                        o
No. 12-1292                                                                   Page 2

lower sentence. He maintains that the district court should have reduced his criminal-
history level. But retroactive changes to the Guidelines do not authorize full
resentencing; they allow lower sentences only to the extent that the Sentencing
Commission has specifically authorized them by amending specific Guidelines. See
Dillion v. United States, 130 S. Ct. 2683, 2690 (2010). This means that a district judge
cannot consider any issues other than those specified by the Commission. See United
States v. Davis, No. 11-1313 (7th Cir. May 31, 2012), slip op. 22–25. The Sentencing
Commission has not made any retroactive change to the rules for determining criminal
history, so the district court rightly declined to reduce Foster’s sentence on this account.

                                                                                  AFFIRMED